EDMONDS, J.
Plaintiffs seek an injunction and damages under ORS 658.475, which provides remedies against farm labor contractors who violate certain statutes and administrative rules. The trial court granted summary judgment to defendant, ORCP 47, and plaintiffs appeal. We reverse in part.
Defendant is a large reforestation contractor working on federal lands in Oregon. In each of the last several years, defendant or Summitt Enterprises, Inc.,1 its predecessor, received federal reforestation contracts. As a reforestation contractor, defendant is subject to ORS 658.475, which provides:
“The Commissioner of the Bureau of Labor and Industries, or any other person, may bring suit in any court of competent jurisdiction to enjoin any person from using the services of an unlicensed farm labor contractor or to enjoin any person acting as a farm labor contractor in violation of ORS 658.405 to 658.503 and 658.830, or rules promulgated pursuant thereto, from committing ñiture violations. The court may award to the prevailing party costs and disbursements and a reasonable attorney fee. In addition, the amount of damages recoverable from a person acting as a farm labor contractor with regard to the forestation or reforestation of lands who violates ORS 658.410, 658.417(3) or (4) or 658.440(3)(e) is actual damages or $500, whichever amount is greater.” (Emphasis supplied.)
Plaintiffs are also reforestation contractors subject to ORS 658.475. In November 1993, they filed a complaint against defendant, which was eventually replaced with a third amended complaint that frames the issues for purposes of summary judgment. The third amended complaint provides, in part:
“5.
“Defendant is a foreign corporation doing business and acting as a farm labor contractor as defined in ORS 658.405 *142in the State of Oregon, including Lane County. Defendant is one of the largest reforestation contractors to perform work in Oregon. Defendant was awarded 24 federal contracts worth a gross value of $1.14 million on public lands in Oregon in 1993 and Defendant did not have an Oregon workers’ compensation policy to cover its Oregon workers.
“6.
“Defendant has violated the requirements of ORS 658.417(4) by failing to provide workers’ compensation insurance for at least 99 individuals who perform forestation or reforestation activities in the State of Oregon.
“7.
“Defendant has violated the requirements of ORS 658.417(3) by failing to provide to the Commissioner of the Bureau of Labor and Industries a certified copy of all payroll records for work labor done as a farm labor contractor at the time prescribed by the Commissioner.
“8.
“The actions of Defendant have aggrieved [plaintiffs] by providing to Defendant an unfair competitive advantage, including a bidding advantage because Defendant does not properly report and pay as much workers’ compensation premiums as do contractors who provide Oregon workers compensation coverage. * * * Several of the Plaintiffs lost contracts to Defendant because of Defendant’s illegal activities.
“9.
“Pursuant to ORS 658.475 Defendant is liable for $500 statutory damages for each of Defendant’s violations, for a total of $50,000.00, and for Plaintiffs’ attorney fees and costs.
“10.
“Pursuant to ORS 658.475 Defendant should be enjoined from acting as a Farm Labor Contractor in violation of ORS 658.405 to 658.503. An injunction is necessary *143to prevent future violations in view of the foregoing and following allegations of fact * * *:
% ‡
“(e) Defendant utilizes illegal aliens as workers.”
In August 1994, defendant moved for summary judgment. In support of its motion for summary judgment, defendant offered uncontroverted evidence that it has had Oregon workers’ compensation insurance in effect since October 1993, and that that coverage had continued since that time.' It also offered evidence that it was in compliance with ORS 658.417(3),2 ORS 658.417(4)3 and ORS 658.440(3)(d).4 Plaintiffs offered evidence in contravention of defendant’s motion. That evidence demonstrated that defendant was often late in filing required payroll reports in 1993 and 1994 and that, during that time, the Border Patrol made several raids on defendant’s work sites. As a result of those raids, the Immigration Service took a number of defendant’s workers and those of its subcontractors into custody as illegal aliens. In each instance, there is evidence from which a trier of fact could reasonably infer that violations were continuing to occur in November 1993, the date plaintiffs filed their complaint, and thereafter. As a result, we conclude that the trial court erred in granting summary judgment to defendant on those claims that seek injunctive relief based on violations of ORS 658.417(3) and ORS 658.440(3)(d). Jones v. General Motors Corp., 139 Or App 244, 911 P2d 1243, rev allowed 323 Or 483 (1996).
The remaining claim focuses on the allegation that defendant was entitled to injunctive relief and damages *144under ORS 658.475 because it failed to provide workers’ compensation insurance for individuals who performed forestation or reforestation activities in the State of Oregon as required by ORS 658.417(4). As mentioned previously, the uncontroverted evidence establishes that, at the time that plaintiffs filed their complaint, defendant was in compliance with the requirements of ORS 658.417(4) and had been for over a month. Although plaintiffs concede that defendant was in compliance with the statute as of November 1993, and defendant continued to be in compliance at the time of the summary judgment hearing, they argue that the considerable evidence that defendant was violating ORS 658.417(4) before October 1993, entitles them to injunctive and damage remedies under ORS 658.475 and precludes summary judgment for defendant.
 Plaintiffs’ argument frames an issue of statutory interpretation: Does ORS 658.475 afford a remedy for past violations? In interpreting a statute, our goal is to discern the intent of the legislature. If the meaning of a statute is clear on its face, our inquiry goes no further. PGE v. Bureau of Labor and Industries, 317 Or 606, 611, 859 P2d 1143 (1993). In order for a party to be entitled to the additional remedy of damages under ORS 658.475, the person against whom the remedy is sought must be “acting * * * in violation” of the act or the administrative rules promulgated pursuant to the statute. (Emphasis supplied.) The statute is clear on its face as to the time frame to which it applies. The requirement that the contractor be “acting in violation” of the enumerated statutes or rules is in the present tense. It does not authorize ah injunction or damages against a person who has violated the statutes or rules in the past. There is nothing in the record to suggest that defendant did not have coverage or was threatening to drop the Oregon coverage it had procured at the time the complaint was filed or thereafter.5 As a result, *145there is no genuine issue of material fact as to whether defendant was acting in violation of ORS 658.417(4) by not having workers’ compensation insurance for its employees in November 1993, and consequently, defendant is entitled to summary judgment on that claim.
Nonetheless, the dissent asserts that under the language of the statute, plaintiffs may bring a claim for damages for past violations of ORS 658.417(4), and it relies on an analysis that equates the statute to general equitable principles. The reliance on equitable principles is misplaced. ORS 658.475 is solely a creation of the legislature. There is nothing on the face of the statute that supports the dissent’s analysis. Even if an argument can be made that the statute is unclear on its face, there is nothing in the legislative history that suggests that the legislature intended to adopt general equitable principles or create a private statutory cause of action for damages for past violations when it enacted the statute.
Finally, even if the statutory claim is treated as an equitable claim, the case law does not support the dissent’s reasoning. At common law, the availability of an award of damages in a case in equity depended on whether plaintiff was entitled to relief at the time of the filing of the suit. In Oregon Growers’ Co-op. Assn. v. Riddle, 116 Or 562, 569, 241 P 1011 (1926), the court explained:
“When a court of equity has acquired jurisdiction over some portion of a controversy, it will proceed to decide the whole issue and award complete relief, though the rights of the parties are strictly legal and the final remedy is of a kind that may be granted by a court at law. There are circumstances under which a court of equity will grant compensation in money, ordinarily obtainable at law. One of these cases is where the plaintiff established his equity, but equitable relief is found impracticable * * *.
“ ‘The test of the jurisdiction of a court of equity is whether facts exist at the time of the commencement of the action sufficient to confer jurisdiction on the court. If plaintiff is then entitled to the aid of equity the jurisdiction will not be defeated by subsequent events which render equitable relief unnecessary or improper.’ ” (Emphasis supplied; citations omitted; quoting 21 CJS, Equity, § 123.)
*146In this case, defendant was not acting in violation of ORS 658.417(4) at the time the complaint was filed. Even if the statute is viewed as a statutory expression of equitable principles, it does not afford relief under the facts of this case.
In sum, the dissent’s interpretation of ORS 658.475 would create a statutory claim for damages out of whole cloth, even when there was no evidence to support entitlement to injunctive relief. That interpretation is inconsistent with the text and context of the statute. Because defendant had Oregon workers’ compensation insurance in effect at the time plaintiffs filed their complaint and because they have offered no evidence on summary judgment that would entitle them to injunctive relief on that claim, there is no legal basis for their claim for the “additional” remedy of damages. On remand, plaintiffs’ claims under ORS 658.417(3) and ORS 658.440(3)(d) should be litigated as separate claims for injunctive relief. In the event that plaintiffs are successful in proving that defendant was acting in violation of those statutes at the time plaintiffs filed their complaint, then the court may consider whether plaintiffs are entitled to damages on those claims as additional relief.
Reversed and remanded as to claims under ORS 658.417(3) and ORS 658.440(3)(d); otherwise affirmed.

 Summitt Enterprises and defendant are both owned by Scott R. Nelson and his wife. Summitt Enterprises apparently ceased doing any significant reforestation business at the same time that defendant became active.


 ORS 658.417(3) requires that reforestation contractors provide payroll records to the Commissioner of the Bureau of Labor and Industries (Commissioner) when a contractor pays employees directly at such times and in such form as the Commissioner may prescribe.


 ORS 658.417(4) requires a reforestation contractor to provide workers’ compensation insurance for those individuals who perform manual labor and forestation or reforestation activities.


 ORS 658.440(3)(d) provides that no person acting as a farm laborer contractor shall knowingly employ an alien not legally present or legally employable in the United States.


 The dissent argues that we misconstrue the meaning of the word “acting” in the statute because we fail to characterize defendant’s conduct as part of an ongoing series of violations from which it could be inferred that there will be future violations. However, the dissent fails to point to any evidence from which it could be inferred that defendant intended at the time of the complaint to violate the statute in the future, having been in compliance with Oregon law before the complaint was filed. Moreover, assuming that general principles of equity apply to the statutory remedies in ORS 658.475, plaintiffs must show existing violations or an intent on the part of defendant to commit future violations at the time of the complaint.